UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnams portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital appreciation Net asset value December 31, 2011 Class IA: $31.98 Class IB: $31.77 Total return at net asset value Russell 1000 (as of 12/31/11)‡ Class IA shares* Class IB shares† Growth Index 1 year –17.64% –17.82% 2.64% 5 years 9.41 8.10 13.14 Annualized 1.81 1.57 2.50 10 years 18.99 16.12 29.21 Annualized 1.75 1.51 2.60 Life 690.31 655.35 658.03 Annualized 9.03 8.82 8.84 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ Recent performance may have benefited from one or more legal settlements. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Putnam VT Voyager Fund 1 Report from your fund’s manager Stocks turned increasingly volatile during the year ended December 31, 2011. What drove that changingenvironment? The year started strongly for stocks, as investors grew more confident in the economic recovery’s endurance, but that confidence soon gave way to increasing uncertainty due to a combination of factors. Investors became concerned about the sustainability of global growth. Fears escalated about a potential meltdown of eurozone banks and sovereign debt. Contentious and ineffective debt reduction efforts in the United States led to declining confidence in government leadership, a lack of a long-term solution, and, ultimately, a downgrading of long-term U.S. debt. Investors’ thirst for yield enabled high-dividend-yield and defensive stocks to draw substantial capital away from more cyclical stocks. For the year as a whole, Putnam VT Voyager Fund’s class IA shares at net asset value produced disappointing results. Why did the fund’s performance lag? A critical component of the fund’s strategy is to seek higher forward growth rates for earnings and cash flow than those of its benchmark, without paying up for that growth. At the start of 2011, I believed the most attractive combination of growth and valuation could be found in more cyclical stocks and in large-cap stocks outside of the mega-cap universe. Through 2011, stocks with these characteristics performed poorly on a broad basis, and this was the primary driver of our underperformance for the year. A number of stocks we targeted did poorly despite an environment of strong corporate earnings — with many companies generating record profits— and a rebound in U.S. economic growth in the second half of the year. More specifically, inopportune stock selection in the information technology, financials, and consumer discretionary sectors detracted from relative performance for the year. Among the most noteworthy of these lagging stocks were the fund’s overweight in First Solar, a U.S. maker of photovoltaic solar modules; an out-of-benchmark position in U.K. mining company Vedanta Resources; and an overweight in U.S. technology giant Hewlett-Packard. Have recent market events altered the fund’spositioning? The investment approach remains the same, and while there have been some adjustments in positions, no wholesale repositioning has occurred. Many of the holdings in the portfolio entered 2011 with attractive valuations, delivered solid earnings growth, and maintained positive-to-stable earnings expectations for 2012, yet they still underperformed. Many were high-quality companies in my estimation, based on their free-cash generation, returns on investment, and growth over cycles. I believe these attributes were overlooked during the past year, however, in part because of investors’ focus on dividend yield and stocks with defensivecharacteristics. Which stock holdings aided performance during theyear? U.S. consumer electronics giant Apple, the fund’s largest holding, was also its top relative performer during the year. Our overweight position in the stock helped performance, as Apple consistently beat sales and earnings estimates, enjoyed a loyal customer base, and had a strong balance sheet, with no debt and abundant free cash. Other top performers for the year included Cisco Systems, a U.S. maker of networking solutions, and Irish biotechnology companyElan. How did you employ derivatives during the period? We hedged against changes in the values of securities through options. With total return swaps, we also gained exposure to specific sectors and industries. What is your outlook for 2012? After a year in which defensive and dividend-paying stocks outperformed — and became very expensive — I believe that the fund’s cyclical holdings may be poised for recovery, even in a modest growth environment. As we enter the new year, I believe the fund’s portfolio offers higher projected growth rates and substantially lower valuations than those of the benchmark Russell 1000 Growth Index. Because cyclical stocks sold off so dramatically while earnings estimates remained stable in 2011, I believe there is substantial catch-up potential if earnings estimates prove accurate. In my view, the fund’s overall combination of growth and valuation has only become more attractive relative to the benchmark index. After what was a difficult year for investors in 2011, I believe it is especially important for us as investment managers to maintain our discipline and focus on the long term. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth investing targets companies with above-average earnings growth that may be subject to price volatility if earnings expectations are not met. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager Nick C. Thakore is Co-Head of U.S. Equities at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT V oyager Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.37 $4.52 $3.72 $4.99 Ending value (after expenses) $831.50 $830.80 $1,021.53 $1,020.27 Annualized expense ratio† 0.73% 0.98% 0.73% 0.98% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Voyager Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Voyager Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Voyager Fund (the “fund”) at December31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2012 4 Putnam VT V oyager Fund The fund’s portfolio 12/31/11 COMMON STOCKS (92.9%)* Shares Value Aerospace and defense (3.4%) Embraer SA ADR (Brazil) 248,800 $6,274,736 GeoEye, Inc. † 58,400 1,297,648 Honeywell International, Inc. 147,200 8,000,320 Precision Castparts Corp. 26,400 4,350,456 United Technologies Corp. 91,945 6,720,260 Airlines (1.4%) Delta Air Lines, Inc. † 523,900 4,238,351 United Continental Holdings, Inc. † 272,012 5,132,866 US Airways Group, Inc. † S 329,910 1,672,644 Auto components (2.0%) American Axle & Manufacturing Holdings, Inc. † S 87,200 862,408 BorgWarner, Inc. † S 37,300 2,377,502 Goodyear Tire & Rubber Co. (The) † S 371,968 5,270,787 Johnson Controls, Inc. S 60,651 1,895,950 Lear Corp. 19,800 788,040 Tenneco Automotive, Inc. † S 116,056 3,456,148 Valeo SA (France) 27,031 1,069,627 Automobiles (1.9%) Fiat SpA (Italy) S 774,652 3,542,503 Ford Motor Co. † S 210,700 2,267,132 General Motors Co. † 83,701 1,696,619 Porsche Automobil Holding SE (Preference) (Germany) 80,413 4,303,319 Tesla Motors, Inc. † S 25,279 721,968 Volkswagen AG (Preference) (Germany) 14,592 2,182,072 Beverages (0.4%) Coca-Cola Enterprises, Inc. 109,500 2,822,910 Biotechnology (1.7%) Celgene Corp. † 54,800 3,704,480 Cubist Pharmaceuticals, Inc. † S 57,800 2,290,036 Dendreon Corp. † S 253,900 1,929,640 Human Genome Sciences, Inc. † S 522,900 3,864,231 United Therapeutics Corp. † 32,900 1,554,525 Building products (1.1%) Fortune Brands Home & Security, Inc. † 160,498 2,733,281 Owens Corning, Inc. † 203,200 5,835,904 Capital markets (2.2%) Apollo Global Management, LLC. Class A 73,400 910,894 Blackstone Group LP (The) 229,737 3,218,615 Goldman Sachs Group, Inc. (The) 42,066 3,804,028 KKR & Co. LP 191,990 2,463,232 State Street Corp. 158,597 6,393,045 Chemicals (2.4%) Celanese Corp. Ser. A 126,500 5,600,155 CF Industries Holdings, Inc. 4,800 695,904 Dow Chemical Co. (The) 167,000 4,802,920 LyondellBasell Industries NV Class A (Netherlands) 157,100 5,104,179 Monsanto Co. 30,700 2,151,149 Potash Corp. of Saskatchewan, Inc. (Canada) 14,000 577,920 COMMON STOCKS (92.9%)* cont. Shares Value Commercial banks (1.3%) China Construction Bank Corp. (China) 1,253,000 $876,008 Industrial and Commercial Bank of China, Ltd. (China) 1,620,000 964,126 Wells Fargo & Co. 307,300 8,469,188 Communications equipment (4.8%) Cisco Systems, Inc. 326,593 5,904,801 F5 Networks, Inc. † 6,900 732,228 Juniper Networks, Inc. † 69,600 1,420,536 Polycom, Inc. † 252,400 4,114,120 Qualcomm, Inc. 456,191 24,953,648 Computers and peripherals (11.6%) Apple, Inc. † 167,000 67,635,000 EMC Corp. † S 321,000 6,914,340 Hewlett-Packard Co. 174,500 4,495,120 SanDisk Corp. † 153,500 7,553,735 Seagate Technology 74,400 1,220,160 Western Digital Corp. † 90,114 2,789,028 Construction and engineering (0.7%) Fluor Corp. 46,000 2,311,500 KBR, Inc. 122,400 3,411,288 Construction materials (0.3%) BBMG Corp. (China) 1,756,000 1,166,184 China Shanshui Cement Group, Ltd. (China) 1,522,000 1,012,472 Diversified financial services (0.7%) Bank of America Corp. 138,400 769,504 Citigroup, Inc. 160,900 4,233,279 JPMorgan Chase & Co. 12,400 412,300 Diversified telecommunication services (0.5%) CenturyLink, Inc. 80,200 2,983,440 Verizon Communications, Inc. 25,600 1,027,072 Electrical equipment (0.4%) GrafTech International, Ltd. † S 241,100 3,291,015 Electronic equipment, instruments, and components (1.2%) Corning, Inc. 263,900 3,425,422 Hollysys Automation Technologies, Ltd. (China) † S 118,293 984,198 KEMET Corp. † 216,535 1,526,572 TE Connectivity, Ltd. (Switzerland) 113,700 3,503,097 Energy equipment and services (5.2%) Baker Hughes, Inc. 150,200 7,305,728 Cameron International Corp. † 180,720 8,889,617 Halliburton Co. 301,179 10,393,687 Key Energy Services, Inc. † 160,573 2,484,064 National Oilwell Varco, Inc. 74,100 5,038,059 Schlumberger, Ltd. 92,325 6,306,721 Food products (0.6%) Sara Lee Corp. 132,128 2,499,862 Zhongpin, Inc. (China) † 234,600 1,998,792 Putnam VT Voyager Fund 5 COMMON STOCKS (92.9%)* cont. Shares Value Health-care equipment and supplies (0.8%) Baxter International, Inc. 53,300 $2,637,284 China Medical Technologies, Inc. ADR (China) † S 188,600 535,624 Stryker Corp. 59,400 2,952,774 Health-care providers and services (2.3%) Aetna, Inc. 142,200 5,999,418 CIGNA Corp. 71,200 2,990,400 Express Scripts, Inc. † 204,591 9,143,172 Health-care technology (0.3%) SXC Health Solutions Corp. (Canada) † 38,665 2,183,799 Hotels, restaurants, and leisure (1.4%) Carnival Corp. 64,464 2,104,105 Home Inns & Hotels Management, Inc. ADR (China) † S 46,400 1,197,120 Las Vegas Sands Corp. † 31,550 1,348,132 Marriott Vacations Worldwide Corp. † 75,400 1,293,864 Starbucks Corp. 99,800 4,591,798 Household durables (1.4%) KB Home S 178,200 1,197,504 NVR, Inc. † 2,000 1,372,000 PDG Realty SA Empreendimentos e Participacoes (Brazil) 470,600 1,488,562 Pulte Group, Inc. † 125,300 790,643 Skyworth Digital Holdings, Ltd. (China) 7,136,445 2,486,434 SodaStream International, Ltd. (Israel) † S 96,788 3,164,000 Household products (0.1%) Procter & Gamble Co. (The) 14,900 993,979 Independent power producers and energy traders (0.2%) AES Corp. (The) † 89,000 1,053,760 China Power New Energy Development Co., Ltd. (China) † 5,730,000 267,616 China WindPower Group, Ltd. (China) † 7,500,000 280,661 Industrial conglomerates (1.9%) General Electric Co. 388,200 6,952,662 Tyco International, Ltd. 160,600 7,501,626 Insurance (4.2%) Aflac, Inc. 75,854 3,281,444 Assured Guaranty, Ltd. (Bermuda) S 1,446,890 19,012,135 Hartford Financial Services Group, Inc. (The) 382,424 6,214,390 MBIA, Inc. † S 106,938 1,239,411 Ping An Insurance (Group) Co. of China, Ltd. (China) 468,500 3,098,322 Internet and catalog retail (0.5%) Priceline.com, Inc. † S 9,003 4,210,793 Internet software and services (2.2%) Baidu, Inc. ADR (China) † 59,900 6,976,553 Google, Inc. Class A † 15,738 10,165,174 IT Services (1.4%) Accenture PLC Class A 27,200 1,447,856 Unisys Corp. † 377,143 7,433,489 Visa, Inc. Class A 16,593 1,684,687 Leisure equipment and products (0.4%) Brunswick Corp. S 57,100 1,031,226 Hasbro, Inc. 65,300 2,082,417 COMMON STOCKS (92.9%)* cont. Shares Value Life sciences tools and services (0.8%) Sequenom, Inc. † S 444,658 $1,978,728 Thermo Fisher Scientific, Inc. † 100,900 4,537,473 Machinery (4.0%) China National Materials Co., Ltd. (China) 3,194,000 1,128,777 Cummins, Inc. S 30,300 2,667,006 Eaton Corp. 111,200 4,840,536 Meritor, Inc. † 653,303 3,475,572 Parker Hannifin Corp. 43,800 3,339,750 Stanley Black & Decker, Inc. 99,553 6,729,783 Terex Corp. † 178,105 2,406,199 Timken Co. 166,330 6,438,634 Media (3.9%) Comcast Corp. Class A 451,215 10,698,308 DIRECTV Class A † 72,585 3,103,735 Interpublic Group of Companies, Inc. (The) 605,512 5,891,632 Liberty Media Corp. — Liberty Capital Class A † 16,947 1,322,713 News Corp. Class A 200,100 3,569,784 Sirius XM Radio, Inc. † S 1,222,600 2,225,132 Walt Disney Co. (The) 98,100 3,678,750 Metals and mining (3.7%) Cliffs Natural Resources, Inc. S 81,756 5,097,487 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 187,026 6,880,687 Goldcorp, Inc. (Canada) 36,500 1,615,125 Molycorp, Inc. † S 37,200 892,056 Rio Tinto PLC (United Kingdom) 126,728 6,132,937 Teck Resources, Ltd. Class B (Canada) 45,300 1,596,783 U.S. Steel Corp. S 84,000 2,222,640 Vedanta Resources PLC (United Kingdom) 94,640 1,480,863 Xstrata PLC (United Kingdom) 190,967 2,875,748 Multiline retail (0.1%) Target Corp. 17,500 896,350 Office electronics (1.2%) Xerox Corp. 1,127,430 8,974,343 Oil, gas, and consumable fuels (3.7%) Apache Corp. 87,230 7,901,293 BG Group PLC (United Kingdom) 131,767 2,810,237 Cabot Oil & Gas Corp. Class A 10,100 766,590 Hess Corp. 90,000 5,112,000 Marathon Oil Corp. 63,322 1,853,435 Noble Energy, Inc. 39,311 3,710,565 Petroleo Brasileiro SA ADR (Brazil) 113,700 2,825,445 Southwestern Energy Co. † S 123,800 3,954,172 Personal products (0.2%) Avon Products, Inc. 105,805 1,848,413 Pharmaceuticals (1.7%) Auxilium Pharmaceuticals, Inc. † 168,600 3,360,198 Elan Corp. PLC ADR (Ireland) † S 173,800 2,388,012 Jazz Pharmaceuticals, Inc. † 45,000 1,738,350 Merck & Co., Inc. 28,400 1,070,680 Pfizer, Inc. 68,738 1,487,490 Sanofi (France) 1,919 140,415 Sanofi CVR (France) † 455,000 546,000 6 Putnam VT V oyager Fund COMMON STOCKS (92.9%)* cont. Shares Value Pharmaceuticals cont. Teva Pharmaceutical Industries, Ltd. ADR (Israel) 52,500 $2,118,900 ViroPharma, Inc. † S 27,300 747,747 Real estate investment trusts (REITs) (0.3%) American Tower REIT, Inc. Class A R 25,700 1,542,257 CreXus Investment Corp. R 75,765 786,441 Real estate management and development (1.2%) BR Malls Participacoes SA (Brazil) 291,122 2,828,109 CBRE Group, Inc. † 441,400 6,718,108 Road and rail (0.6%) Hertz Global Holdings, Inc. † S 372,544 4,366,216 Semiconductors and semiconductor equipment (2.9%) Advanced Micro Devices, Inc. † S 1,898,692 10,252,937 Cymer, Inc. † S 28,161 1,401,291 First Solar, Inc. † S 163,526 5,520,638 JinkoSolar Holding Co., Ltd. ADR (China) † S 79,104 395,520 Novellus Systems, Inc. † S 116,900 4,826,801 Software (3.8%) Adobe Systems, Inc. † 45,100 1,274,977 Longtop Financial Technologies Ltd. ADR (Hong Kong) † F 99,123 — Microsoft Corp. 218,400 5,669,664 Oracle Corp. 676,261 17,346,095 Perfect World Co., Ltd. ADR (China) † 55,265 578,625 Salesforce.com, Inc. † S 21,450 2,176,317 Synchronoss Technologies, Inc. † S 30,600 924,426 VMware, Inc. Class A † 22,000 1,830,180 Specialty retail (3.0%) Abercrombie & Fitch Co. Class A S 29,000 1,416,360 Bed Bath & Beyond, Inc. † 24,300 1,408,671 Best Buy Co., Inc. S 396,200 9,259,194 Cia Hering (Brazil) 164,740 2,866,887 Express, Inc. † 78,700 1,569,278 Lowe’s Cos., Inc. 162,700 4,129,326 Staples, Inc. 120,500 1,673,745 Urban Outfitters, Inc. † 40,552 1,117,613 Thrifts and mortgage finance (0.2%) MGIC Investment Corp. † S 452,500 1,687,825 Tobacco (0.7%) Philip Morris International, Inc. 67,031 5,260,593 Total common stocks (cost $669,365,391) WARRANTS (3.0%)* † Expiration date Strike price Warrants Value Bank of America Corp. W 10/28/18 $30.79 4,140,161 $1,221,348 Citigroup, Inc. 1/4/19 106.10 8,203,160 2,378,916 Ford Motor Co. 1/1/13 9.20 1,744,122 4,185,893 General Motors Co. 7/10/16 10.00 109,210 1,281,033 Hartford Financial Services Group, Inc. (The) W 6/26/19 9.70 199,172 1,820,432 JPMorgan Chase & Co. W 10/28/18 42.42 714,965 6,077,203 Wells Fargo & Co. W 10/28/18 34.01 788,400 6,764,472 Total warrants (cost $36,696,956) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.8%)* strike price amount Value Advanced Micro Devices, Inc. (Call) Jan-12/$10.00 851,676 $183 Advanced Micro Devices, Inc. (Call) Jan-12/7.50 522,153 4,553 Aflac, Inc. (Call) Jan-12/40.00 115,025 418,364 Amazon.com, Inc. (Call) Feb-12/200.00 49,287 134,061 Apple, Inc. (Call) Feb-12/440.00 135,935 817,026 Apple, Inc. (Call) Jan-12/450.00 538,700 458,434 Apple, Inc. (Call) Jan-12/440.00 161,280 257,372 Apple, Inc. (Call) Jan-12/450.00 160,274 132,513 Baker Hughes, Inc. (Call) Jan-12/55.00 65,190 11,904 Best Buy Co., Inc. (Call) Mar-12/27.50 1,278,781 350,115 Best Buy Co., Inc. (Call) Mar-12/30.00 376,153 27,459 Best Buy Co., Inc. (Call) Jan-12/30.00 693,639 20,809 Comcast Corp. (Call) April-12/25.00 260,829 221,363 First Solar, Inc. (Call) Mar-12/70.00 90,481 6,442 First Solar, Inc. (Call) Mar-12/75.00 79,552 1,909 First Solar, Inc. (Call) Mar-12/85.00 125,362 1,474 First Solar, Inc. (Call) Mar-12/90.00 184,371 1,429 Google, Inc. (Call) Jan-12/680.00 43,240 375,453 Hewlett-Packard Co. (Call) May-12/30.00 420,942 341,458 Industrial Select Sector SPDR Fund (Call) Jan-12/36.00 382,415 21,564 iShares MSCI Emerging Markets Index (Call) Jan-12/42.00 1,459,631 106,346 iShares MSCI Emerging Markets Index (Call) Jan-12/40.00 352,442 95,716 iShares MSCI Emerging Markets Index (Call) Jan-12/44.00 1,143,691 13,438 JPMorgan Chase & Co. (Call) Mar-12/37.00 510,062 398,063 JPMorgan Chase & Co. (Call) Jan-12/50.00 165,397 1,654 JPMorgan Chase & Co. (Call) Jan-12/50.00 396,303 4 Materials Select Sector SPDR Trust (Call) Jan-12/39.00 1,109,218 3,409 Oracle Corp. (Call) Mar-12/34.00 575,784 25,288 Qualcomm, Inc. (Call) Jan-12/55.00 157,911 166,238 Qualcomm, Inc. (Call) Jan-12/60.00 437,418 21,768 SPDR S&P rust (Put) Jan-12/120.00 1,006,854 914,649 SPDR S&P rust (Put) Jan-12/119.00 1,067,822 808,374 State Street Corp. (Call) Jan-12/50.00 767,016 6,067 Unisys Corp. (Call) Jan-12/22.50 99,802 29,081 Unisys Corp. (Call) Jan-12/22.50 85,673 26,387 Wells Fargo & Co. (Call) Jan-12/35.00 779,207 1,473 Total purchased options outstanding (cost $16,038,031) INVESTMENT COMPANIES (0.4%)* Shares Value SPDR S&P Homebuilders ETF S 168,700 $2,884,770 Total investment companies (cost $2,561,159) CONVERTIBLE PREFERRED STOCKS (0.4%)* Shares Value Citigroup, Inc. $7.50 cv. pfd. 14,847 $1,204,834 Unisys Corp. Ser. A, 6.25% cv. pfd. 25,917 1,555,020 Total convertible preferred stocks (cost $3,365,708) SHORT-TERM INVESTMENTS (11.6%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.075% to 0.109%, July 26, 2012 ## $5,810,000 $5,808,181 U.S. Treasury Bills with effective yields ranging from 0.073% to 0.080%, June 28, 2012 ## 1,594,000 1,593,530 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 ## 1,730,000 1,729,855 U.S Treasury Bills zero %, March 8, 2012 i 463,000 463,000 Putnam VT Voyager Fund 7 SHORT-TERM INVESTMENTS (11.6%)* cont. Principal amount/shares Value U.S Treasury Bills zero%, May 3, 2012 i $280,000 $279,972 U.S. Treasury Bills with an effective yield of 0.084%, February 9, 2012 600,000 599,945 Putnam Cash Collateral Pool, LLC 0.14% d 69,921,556 69,921,556 Putnam Money Market Liquidity Fund 0.05% e 10,244,470 10,244,470 SSgA Prime Money Market Fund 0.08% P 50,000 50,000 Total short-term investments (cost $90,688,830) Total investments (cost $818,716,075) Key to holding’s abbreviations ADR American Depository Receipts CVR Contingent Value Rights ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $779,105,925. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $2,492,189 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $42,928,432) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Danish Krone Sell 1/18/12 $2,142,691 $2,231,448 $88,757 Credit Suisse AG Euro Sell 1/18/12 21,287,574 22,188,661 901,087 Japanese Yen Sell 1/18/12 1,791,633 1,776,225 (15,408) UBS AG Brazilian Real Sell 1/18/12 48,199 49,801 1,602 British Pound Sell 1/18/12 13,181,211 13,341,533 160,322 Canadian Dollar Sell 1/18/12 3,338,064 3,340,764 2,700 Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value Advanced Micro Devices, Inc. (Call) 522,153 Jan-12/$9.00 $10 Aflac, Inc. (Call) 115,025 Jan-12/43.00 164,330 Amazon.com, Inc. (Call) 49,287 Feb-12/220.00 39,682 Apple, Inc. (Call) 135,935 Feb-12/450.00 552,386 Apple, Inc. (Call) 538,700 Jan-12/460.00 198,961 Apple, Inc. (Call) 160,274 Jan-12/460.00 61,873 Apple, Inc. (Call) 161,280 Jan-12/450.00 133,345 Baker Hughes, Inc. (Call) 65,190 Jan-12/65.00 146 Best Buy Co., Inc. (Call) 376,153 Mar-12/32.50 9,780 Best Buy Co., Inc. (Call) 693,639 Jan-12/35.00 5,057 Best Buy Co., Inc. (Call) 1,278,781 Mar-12/30.00 93,351 Comcast Corp. (Call) 260,829 Apr-12/28.00 40,066 First Solar, Inc. (Call) 79,552 Mar-12/85.00 936 First Solar, Inc. (Call) 184,371 Mar-12/100.00 800 First Solar, Inc. (Call) 125,362 Mar-12/95.00 659 Google, Inc. (Call) 43,240 Jan-12/710.00 137,211 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $7,028,459) cont. amount strike price Value Industrial Select Sector SPDR Fund (Call) 382,415 Jan-12/$38.00 $1,421 iShares MSCI Emerging Markets Index Fund (Call) 352,442 Jan-12/42.00 25,678 iShares MSCI Emerging Markets Index Fund (Call) 1,459,631 Jan-12/44.00 17,151 iShares MSCI Emerging Markets Index Fund (Call) 1,143,691 Jan-12/46.00 2,561 JPMorgan Chase & Co. (Call) 510,062 Mar-12/39.00 194,344 Materials Select Sector SPDR Trust (Call) 1,109,218 Jan-12/41.00 516 Oracle Corp. (Call) 575,784 Mar-12/36.00 12,990 Qualcomm, Inc. (Call) 157,911 Jan-12/60.00 7,900 Qualcomm, Inc. (Call) 437,418 Jan-12/65.00 144 SPDR S&P rust (Put) 1,006,854 Jan-12/119.00 762,222 SPDR S&P rust (Put) 1,067,822 Jan-12/118.00 673,913 State Street Corp. (Call) 767,016 Jan-12/55.00 920 Total 8 Putnam VT V oyager Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Fixed payments Total return Swap counterparty/ premium Termination received (paid) by received by or Unrealized Notional amount received (paid) date fund per annum paid by fund depreciation Merrill Lynch International baskets 86,306 $— 7/27/12 (12 month A basket (MLTROFC) of $(2,521,980) USD-LIBOR-BBA) common stocks Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $100,036,196 $13,583,955 $— Consumer staples 15,424,549 — — Energy 66,541,376 2,810,237 — Financials 73,984,205 4,938,456 — Health care 59,758,961 140,415 — Industrials 103,988,253 1,128,777 — Information technology 226,051,578 — — Materials 37,237,005 12,668,204 — Telecommunication services 4,010,512 — — Utilities 1,053,760 548,277 — Total common stocks — Convertible preferred stocks — 2,759,854 — Investment companies 2,884,770 — — Purchased options outstanding — 6,221,840 — Warrants 23,729,297 — — Short-term investments 10,294,470 80,396,039 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,139,060 $— Written options — (3,138,353) — Total return swap contracts — (2,521,980) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 9 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $67,631,681 of securities on loan (Note 1): Unaffiliated issuers (identified cost $738,550,049) $770,024,960 Affiliated issuers (identified cost $80,166,026) (Notes 1 and 6) 80,166,026 Cash 218,671 Foreign currency (cost $7,185) (Note 1) 7,186 Dividends, interest and other receivables 1,121,213 Receivable for shares of the fund sold 17,630 Receivable for investments sold 20,292,372 Unrealized appreciation on forward currency contracts (Note 1) 1,154,468 Total assets Liabilities Payable for investments purchased 16,072,088 Payable for shares of the fund repurchased 432,161 Payable for compensation of Manager (Note 2) 381,806 Payable for investor servicing fees (Note 2) 25,782 Payable for custodian fees (Note 2) 32,174 Payable for Trustee compensation and expenses (Note 2) 369,765 Payable for administrative services (Note 2) 2,032 Payable for distribution fees (Note 2) 41,378 Unrealized depreciation on forward currency contracts (Note 1) 15,408 Written options outstanding, at value (premiums received $7,028,459) (Notes 1 and 3) 3,138,353 Unrealized depreciation on swap contracts (Note 1) 2,521,980 Collateral on securities loaned, at value (Note 1) 69,921,556 Collateral on certain derivative contracts, at value (Note 1) 792,972 Other accrued expenses 149,146 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $929,007,073 Undistributed net investment income (Note 1) 1,587,151 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (185,470,535) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 33,982,236 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $587,536,712 Number of shares outstanding 18,369,499 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $31.98 Computation of net asset value Class IB Net assets $191,569,213 Number of shares outstanding 6,030,549 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $31.77 The accompanying notes are an integral part of these financial statements. 10 Putnam VT V oyager Fund Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $267,742) $11,117,129 Interest (including interest income of $11,765 from investments in affiliated issuers) (Note 6) 16,338 Securities lending (Note 1) 1,045,749 Total investment income Expenses Compensation of Manager (Note 2) 5,377,949 Investor servicing fees (Note 2) 968,230 Custodian fees (Note 2) 91,388 Trustee compensation and expenses (Note 2) 76,067 Administrative services (Note 2) 28,832 Distribution fees — Class IB (Note 2) 583,512 Other 381,356 Total expenses Expense reduction (Note 2) (325,729) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (6,441,246) Net realized loss on swap contracts (Note 1) (4,248,577) Net realized loss on foreign currency transactions (Note 1) (1,829,550) Net realized gain on written options (Notes 1 and 3) 6,174,302 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,859,936 Net unrealized depreciation of investments, swap contracts and written options during the year (176,631,848) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets Operations: Net investment income $4,997,611 $4,645,555 Net realized gain (loss) on investments and foreign currency transactions (6,345,071) 198,104,892 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (174,771,912) (6,225,830) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (2,078,396) (11,554,788) Class IB — (3,278,912) Increase in capital from settlement payments (Note 7) 1,835 — Decrease from capital share transactions (Note 4) (126,120,925) (142,612,872) Total increase (decrease) in net assets Net assets: Beginning of year 1,083,422,783 1,044,344,738 End of year (including undistributed net investment income of $1,587,151 and $2,265,109, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .21 (7.06) (.10) — e, j .72 .58 164 12/31/10 .18 6.64 (.50) — .72 .51 182 12/31/09 .20 12.56 (.29) — .76 .81 202 12/31/08 .21 (11.98) g,h (.08) — e,i g .72 f .80 f 119 12/31/07 .07 1.68 (.01) — .67 f .21 f 52 Class IB 12/31/11 .12 (7.01) — — — e, j .97 .34 164 12/31/10 .09 6.60 (.43) — .97 .26 182 12/31/09 .14 12.49 (.21) — 1.01 .55 202 12/31/08 .14 (11.89) g,h — — — e,i g .97 f .54 f 119 12/31/07 (.01) 1.67 — — — .92 f (.04) f 52 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/08 <0.01% 12/31/07 <0.01 g Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.13 per share outstanding as of December 29, 2008. This payment resulted in an increase to total returns of 0.41% for the year ended December 31, 2008. h Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Knight Securities, L.P. which amounted to $0.02 per share. i Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC, which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. j Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). The accompanying notes are an integral part of these financial statements. 12 Putnam VT V oyager Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Voyager Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing in common stocks of midsize and large U.S. companies with a focus on growthstocks. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net Putnam VT V oyager Fund 13 unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 59,300,000 on purchased options contracts for the reportingperiod. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $67,600,000 on forward currency contracts for the reporting period. F) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $6,300,000 on total return swap contracts for the reporting period. G) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,063,355 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,521,980 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,031,541. H) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $68,045,136. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $69,921,556. I) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. J) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the 14 Putnam VT V oyager Fund uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $154,399,561 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2016. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, the expiration of a capital loss carryover, straddle loss deferrals, income on swap contracts and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $3,597,173 to decrease undistributed net investment income and $226,199,149 to decrease paid-in-capital, with a decrease to accumulated net realized loss of $229,796,322. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $98,931,563 Unrealized depreciation (97,831,766) Net unrealized appreciation 1,099,797 Undistributed ordinary income 2,637,453 Capital loss carryforward (154,399,561) Cost for federal income tax purposes $849,091,189 M) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. N) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.8% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reducedunder theexpense offset arrangements and by $325,729 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $600, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included Putnam VT V oyager Fund 15 in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,547,773,332 and $1,703,212,001, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 2,549,155 $2,021,473 JPY 5,692,347 $334,040 EUR — $— Options opened USD 163,815,306 37,023,439 JPY — — EUR 51,643 7,114 Options exercised USD — — JPY — — EUR — — Options expired USD (115,131,919) (14,977,541) JPY (5,692,347) (334,040) EUR — — Options closed USD (37,472,507) (17,038,912) JPY — — EUR (51,643) (7,114) Written options outstanding at the end of the reporting period USD 13,760,035 $7,028,459 JPY — $— EUR — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 65,908 $2,407,950 64,273 $2,142,250 811,557 $30,431,585 595,901 $20,118,005 Shares issued in connection with reinvestment of distributions 52,932 2,078,396 331,558 11,554,788 — — 94,575 3,278,912 118,840 4,486,346 395,831 13,697,038 811,557 30,431,585 690,476 23,396,917 Shares repurchased (2,966,111) (108,725,611) (3,361,140) (114,652,123) (1,440,483) (52,313,245) (1,926,594) (65,054,704) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,154,468 Payables $15,408 Equity contracts Investments 29,951,137 Payables 5,660,333 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants* contracts Swaps Total Foreign exchange contracts $(304,665) $— $(1,446,901) $— $(1,751,566) Equity contracts (13,190,869) 1,009,280 — (4,248,577) $(16,430,166) Total 16 Putnam VT V oyager Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants* contracts Swaps Total Foreign exchange contracts $— $— $1,858,755 $— $1,858,755 Equity contracts (5,623,162) (18,460,418) — (2,717,713) (26,801,293) Total *For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $11,765 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $407,219,172 and $396,974,702, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $1,432 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $403 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT V oyager Fund 17 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT V oyager Fund Putnam VT V oyager Fund 19 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT V oyager Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Voyager Fund 21 This report has been prepared for the shareholders H522 of Putnam VT Voyager Fund. 272232 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
